10 N.Y.3d 891 (2008)
LINDA R. GRAEV, Respondent,
v.
LAWRENCE GRAEV, Appellant.
LAWRENCE GRAEV, Appellant,
v.
LINDA R. GRAEV, Respondent.
Court of Appeals of the State of New York.
Submitted June 2, 2008.
Decided June 5, 2008.
Motion by New York Chapter of the American Academy of Matrimonial Lawyers for leave to appear amicus curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.